J-S03024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
              v.                    :
                                    :
                                    :
 JAMES L. DAVIS                     :
                                    :
                   Appellant        :   No. 857 WDA 2021

           Appeal from the PCRA Order Entered June 24, 2021
           In the Court of Common Pleas of Allegheny County
          Criminal Division at No(s): CP-02-CR-0014499-2016

 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
              v.                    :
                                    :
                                    :
 JAMES L. DAVIS, JR.                :
                                    :
                   Appellant        :   No. 858 WDA 2021

           Appeal from the PCRA Order Entered June 24, 2021
           In the Court of Common Pleas of Allegheny County
          Criminal Division at No(s): CP-02-CR-0013163-2016

 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
              v.                    :
                                    :
                                    :
 JAMES DAVIS, JR.                   :
                                    :
                   Appellant        :   No. 859 WDA 2021

           Appeal from the PCRA Order Entered June 24, 2021
           In the Court of Common Pleas of Allegheny County
          Criminal Division at No(s): CP-02-CR-0012603-2017
J-S03024-22


BEFORE:      LAZARUS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SULLIVAN, J.:                      FILED: APRIL 11, 2022

        James L. Davis appeals from the orders dismissing his timely first Post

Conviction Relief Act1 (PCRA) petitions in the above-captioned cases.2       We

affirm.

        The relevant procedural history of Davis’s consolidated appeals is as

follows. Davis was charged at docket 13163 of 2016 with criminal homicide

and other offenses in the shooting death of Antonio Troutman (the “homicide

case”). He was subsequently charged with persons not to possess firearms

relating to the same event at docket 12603 of 2017 (the “firearms case”).

Davis was also charged at docket 14499 of 2016 with receiving stolen property

(“RSP”) and possessing a controlled substance with the intent to deliver

(“PWID”) arising from an arrest in his girlfriend’s apartment where the police

found heroin and a stolen gun (“the RSP and PWID cases”).

        A jury found Davis guilty of voluntary manslaughter, tampering with

evidence, and carrying a firearm without a license in the homicide case.3 Prior

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 42 Pa.C.S.A. §§ 9541-9546.

2Davis separately filed notices of appeal as required by Commonwealth v.
Walker, 185 A.3d 969 (Pa. 2018), and Commonwealth v. Johnson, 236
A.3d 1141 (Pa. Super. 2020), appeal denied, 242 A.3d 304 (Pa. 2020). This
Court consolidated the appeals sua sponte.

3Davis elected not to testify at the homicide trial following a consultation with
his trial counsel and an extensive colloquy by the trial court. See N.T., 5/14-
5/17/18, at 387-92.

                                           -2-
J-S03024-22



to sentencing in that case, Davis pled guilty to all charges in the firearms case

and the RSP and PWID cases. The trial court sentenced Davis, at all three

dockets, to an aggregate fifteen to thirty years of imprisonment. On direct

appeal, this Court concluded that Davis’s challenges to the sufficiency and

weight of the evidence lacked merit but found his challenge to the

discretionary aspects of his sentence waived because his brief failed to include

a Pa.R.A.P. 2119(f) statement. See Commonwealth v. Davis, 222 A.3d 825

(Pa. Super. 2019) (unpublished memorandum at *17-19). Davis did not file

a petition for allowance of appeal.

       Davis filed timely, counseled PCRA petitions in all three cases.4 In its

answers, the Commonwealth objected to Davis’s failure to include witness

certifications for trial counsel and direct appeal counsel.    The PCRA court

issued Pa.R.Crim.P. 907 notices of intent to dismiss Davis’s petitions without

a hearing. Davis responded to the Rule 907 notices. On June 24, 2021, the

court entered the orders dismissing Davis’s petitions. Davis timely appealed,

and he and the PCRA court complied with Pa.R.A.P. 1925.

       Davis raises the following issues, which we have reordered for our

review:

       1. Whether [Davis’s] PCRA [p]etition[s] should have been granted
          where [direct appeal] counsel’s failure to file a concise
          statement of the reasons relied upon for allowance of appeal


____________________________________________


4With leave of the court, Davis also filed an amended PCRA petition in docket
13163 of 2016.

                                           -3-
J-S03024-22


         with respect to the discretionary aspects of sentencing
         effectively deprived him of his right to appellate review . . ..

      2. Whether [Davis’s] PCRA [p]etition[s] should have been granted
         where [trial] counsel advised him not to testify . . ..

      3. Whether Davis’[s] PCRA petitions should have been granted
         where trial counsel advised him to plead guilty to firearms and
         drug charges as his sentences would be concurrent to his
         sentence at [No. 2016-13163] and he would receive an overall
         sentence of 4 to 8 years.

      4. Whether [Davis’s] PCRA [p]etition[s] should not have been
         dismissed for failing to attach verified statements of trial and
         appellate counsel where [Davis] did not intend to call them as
         witnesses and h[e was] not required to call them as witnesses.

Davis’s Brief at 4.

      The standards of review governing our review of an order dismissing

PCRA petitions are well settled:

      We review an order dismissing a petition under the PCRA in the
      light most favorable to the prevailing party at the PCRA level. This
      review is limited to the findings of the PCRA court and the evidence
      of record. We will not disturb a PCRA court’s ruling if it is
      supported by evidence of record and is free of legal error. This
      Court may affirm a PCRA court’s decision on any ground if the
      record supports it. Further, we grant great deference to the
      factual findings of the PCRA court and will not disturb those
      findings unless they have no support in the record. However, we
      afford no such deference to its legal conclusions. Where the
      petitioner raises questions of law, our standard of review is de
      novo and our scope of review plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (internal

citations omitted).




                                     -4-
J-S03024-22



     To prevail on a claim of ineffective assistance of counsel, a PCRA

petitioner must demonstrate:

     (1) that the underlying claim has arguable merit; (2) that no
     reasonable basis existed for counsel’s actions or failure to act; and
     (3) that the petitioner suffered prejudice as a result of counsel’s
     error.    To prove that counsel’s chosen strategy lacked a
     reasonable basis, a petitioner must prove that an alternative not
     chosen offered a potential for success substantially greater than
     the course actually pursued. Regarding the prejudice prong, a
     petitioner must demonstrate that there is a reasonable probability
     that the outcome of the proceedings would have been different
     but for counsel’s action or inaction. Counsel is presumed to be
     effective; accordingly, to succeed on a claim of ineffectiveness[,]
     the petitioner must advance sufficient evidence to overcome this
     presumption.

Commonwealth v. Johnson, 139 A.3d 1257, 1272 (Pa. 2016) (internal

citations and quotation marks omitted). A failure to satisfy any prong of the

test for ineffectiveness will require rejection of the claim. Commonwealth

v. Martin, 5 A.3d 177, 183 (Pa. 2010).

     Davis first claims that counsel was ineffective per se for failing to

preserve his sentencing claim on direct appeal.

     While a petitioner alleging ineffectiveness of counsel must establish all

three prongs of an ineffective assistance claim, see Johnson, 139 A.3d at

1272, under narrow circumstances, including an actual or constructive denial

of counsel, he may assert a claim of ineffectiveness per se.                 See

Commonwealth v. Rosado, 150 A.3d 425, 429 (Pa. 2016); see also

Commonwealth v. Reed, 971 A.2d 1216, 1221 (Pa. 2009) (holding that a




                                     -5-
J-S03024-22



claim of per se ineffective assistance of counsel, if established, presumes

prejudice without requiring the petitioner to demonstrate actual prejudice).

        Errors by counsel that completely foreclose appellate review constitute

ineffectiveness per se. See Rosado, 150 A.3d at 433. However, counsel is

not ineffective per se where his actions or inactions only narrow the ambit of

an appeal.    See Reed, 971 A.2d at 122 (concluding that “the filing of an

appellate brief, deficient in some aspect or another, does not constitute a

complete failure to function as a client’s advocate” to establish a claim of

ineffectiveness per se); see also Commonwealth v. Reaves, 923 A.2d

1119, 1128-29 (Pa. 2007) (holding that where counsel’s failure to file post-

sentence motions did not foreclose appellate review of appellant’s entire claim,

counsel was not ineffective per se).

        Davis contends that he was completely denied the assistance of counsel

on direct appeal because direct appeal counsel waived his sentencing issue by

failing to file a Rule 2119(f) statement. However, as the PCRA court noted,

on direct appeal this Court addressed two of Davis’s issues on the merits. See

Order, 6/24/21, at 2 (citing Davis, 222 A.3d at 825).          The PCRA court,

therefore, properly concluded that direct appeal counsel’s failure to file a Rule

2119(f) statement did not completely foreclose Davis’s right to a direct appeal.

Thus, Davis’s assertion that he stated a claim of ineffectiveness per se lacks

merit. See Reaves, 923 A.2d at 1128-29; see also Johnson, 139 A.3d at

1272.




                                       -6-
J-S03024-22



       Davis next contends that the PCRA court erred in dismissing his claim

that counsel was ineffective for advising him not to testify at the homicide

trial. The following principles inform our review.

       The decision of whether or not to testify on one’s own behalf is made by

the defendant after full consultation with counsel.       Commonwealth v.

Sandusky, 203 A.3d 1033, 1075 (Pa. Super. 2019). “[W]here a defendant

voluntarily waives his right to testify after a colloquy, he generally cannot

argue that trial counsel was ineffective in failing to call him to the stand.”

Commonwealth v. Rigg, 84 A.3d 1080, 1086 (Pa. Super. 2014).

       Here, the PCRA court explained that Davis’s assertion that trial counsel

interfered with his right to testify was “directly contradicted” by the colloquy

at trial. Rule 907 Notice, 5/25/21, at 4-5. The court concluded that Davis’s

allegations did not rebut the record evidence that he voluntarily waived his

right to testify. Id. at 6.

       The record demonstrates that Davis voluntarily waived his right to

testify following an extensive colloquy.   See N.T., 5/14-5/17/18, at 387-92.

We agree with the PCRA court that Davis’s self-serving allegations were

insufficient to overcome the evidence of record, particularly when he failed to

provide any evidence to support his claim that trial counsel interfered with his

right to testify. See Rigg, 84 A.3d at 1086. Thus, the PCRA court’s dismissal

of this claim is supported by the record and free of legal error. See Ford, 44

A.3d 1190, 1194 (Pa. Super. 2012) (internal citations omitted). No relief is

due.

                                     -7-
J-S03024-22



      In his third issue, Davis asserts that the PCRA court erred in dismissing

his claim that trial counsel’s ineffectiveness caused him to enter involuntary

guilty pleas in the weapons and RSP and PWID cases. It is well-settled that:

      [a]llegations of ineffectiveness in connection with the entry of a
      guilty plea will serve as a basis for relief only if the ineffectiveness
      caused the defendant to enter an involuntary or unknowing plea.
      Where the defendant enters his plea on the advice of counsel, the
      voluntariness of the plea depends on whether counsel’s advice
      was within the range of competence demanded of attorneys in
      criminal cases.

Commonwealth v. Hickman, 799 A.2d 136, 141 (Pa. Super. 2002) (internal

citations and quotation marks omitted).        “[A] defendant is bound by the

statements which he makes during his plea colloquy.” Commonwealth v.

Orlando, 156 A.3d 1274, 1281 (Pa. Super. 2017) (internal citations omitted).

“As such, a defendant may not assert grounds for withdrawing the plea that

contradict statements made when he entered the plea.” Id. (internal citation

omitted).

      Davis alleges that trial counsel advised him he would receive an

aggregate sentence of four to eight years in prison. Davis contends that the

PCRA court abused its discretion because “[e]ven if his guilty plea colloquy

and statements made during the guilty pleas hearing are considered, he still

has a right to rely on the advice of counsel.” Davis’s Brief at 37.

      The PCRA court dismissed Davis’s claim. It noted that in his written and

oral guilty plea colloquies, Davis stated that no promises had been made to

induce his pleas. See Rule 907 Notice, 5/25/21, at 5-6.



                                       -8-
J-S03024-22



       Our review of the record confirms that the record supports the PCRA

court’s finding that counsel did not induce Davis to enter his pleas. See N.T.

Guilty Plea Hearing/Sentencing Hearing, 8/8/19, at 7;5 Written Colloquy, at 1,

9. Davis’s colloquies contain his averments that there were no agreements

as to the sentencing, that sentencing was at the trial court’s discretion, and

that the trial court could impose consecutive or concurrent sentences. See

N.T., 8/8/19, at 4-5; Written Colloquy, at 2, 8. Based on this record, the PCRA

court did not commit legal error by concluding that Davis’s plea was not

induced by trial counsel’s alleged advice concerning a sentence of four to eight

years. See Orlando, 156 A.3d at 1281; cf. Commonwealth v. Fowler, 893

A.2d 758, 765 (Pa. Super. 2006) (concluding, in part, that a petitioner’s claim

that plea counsel’s statements about a likely sentence did not induce the

defendant’s guilty plea when “any misconceptions about the sentence . . .

were dispelled by the written and oral plea colloquies”).6 For these reasons,
____________________________________________


5 We note that because Davis failed to ensure that the record contained a copy
of the plea hearing transcript, we could find his issue waived.            See
Commonwealth v. Houck, 102 A.3d 443, 456-57 (Pa. Super. 2014) (noting
that when an appellant fails to ensure the presence in the certified record of
a transcript necessary for review, this Court can dismiss the claim). However,
we have obtained a copy of the transcript following an informal inquiry to the
PCRA court and decline to find Davis’s claim waived on that basis.

6 Davis’s reliance on Commonwealth v. Hickman, 799 A.2d 136 (Pa. Super.
2002), is misplaced. There, plea counsel advised his client to accept a
negotiated plea based on the erroneous belief that his client was statutorily
eligible for early release. This Court found counsel ineffective and vacated the
plea. Id., 799 A.2d at 141-42. In contrast to Hickman, Davis fails to
establish or even assert that counsel gave him legally erroneous advice that
prejudiced him.


                                           -9-
J-S03024-22



we conclude that the record supported the PCRA court’s findings of fact and

find no legal error in the dismissal of Davis’s claim that trial counsel induced

him into entering involuntary guilty pleas.        See Ford, 44 A.3d at 1194.

      In his fourth issue, Davis argues that the PCRA court erred in dismissing

his petitions due to his failure to attach certifications for trial and direct appeal

counsel to support his ineffective assistance claims. The PCRA statute requires

that a petitioner requesting an evidentiary hearing include either “a

certification signed by each intended witness stating the witness’s name,

address, date of birth and substance of testimony” or “a certification, signed

by the petitioner or counsel, stating the witness’s name, address, date of birth

and substance of testimony.” 42 Pa.C.S.A. § 9545(d)(i)-(ii); see also

Pa.R.Crim.P. 902(A)(15).        The failure to substantially comply with the

certification   requirements    renders    the   proposed    witness’s    testimony

inadmissible. See 42 Pa.C.S.A. § 9545(d)(1)(iii).

      Davis asserts that witness certifications were unnecessary because his

own allegations were sufficient to compel the grant of relief. Davis also argues

that the PCRA court erred by not granting him leave to amend his petitions in

its Rule 907 notices.

      As noted above, the PCRA court determined that Davis’s ineffectiveness

claims are meritless. Because those determinations are amply supported by

the record, Davis’s certification claim could not entitle him to relief. In any

event, we discern no abuse of discretion in the PCRA court’s conclusion that

Davis’s failure to include witness certifications was fatal to his claims because

                                       - 10 -
J-S03024-22



he could not sustain those claims based solely on his own allegations. See

Rule 907 Notice, 5/25/21, at 4-6; accord Commonwealth v. Brown, 767

A.2d 576, 583 (Pa. Super. 2001) (concluding that a PCRA court did not abuse

its discretion by failing to conduct an evidentiary hearing when the petitioner

failed to provide any certifications for potential witnesses).

      We also reject Davis’s assertion that Rule 907 required the court to allow

him to amend his PCRA petition.        Nothing in Rule 907 supports Davis’s

contention that the court must grant leave to amend the petition. Rather, it

is incumbent on the petitioner to seek leave to amend a PCRA petition in

response to a Rule 907 notice. See Commonwealth v. Smith, 121 A.3d

1049, 1053-54 (Pa. Super. 2015) (noting that the purpose of Rule 907 notice

is to allow a petitioner an opportunity to seek leave to amend a PCRA petition

to correct material defects).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 04/11/2022




                                     - 11 -